MICHEL, Circuit Judge,
dissenting.
The majority reverses the judgment in favor of JSP, holding that notice to GTFM satisfied the 35 U.S.C. § 287 notice requirement as to JSP because the trademark license agreement between GTFM (as licensor) and JSP (as licensee) was “confidential,” i.e., because “HHI could not have discerned the relationship between JSP and GTFM from any publicly available documents.” The majority expresses concern that without such a rule, an infringing party could thwart section 287 notice by padding itself with “layers of corporate disguise.” I share the majority’s desire to deter parties from attempting to collude to hide an infringer’s identity or to shield an infringer from notice by burying it among corporate relatives. Here, however, there is no evidence of such collusion between GTFM7FUBU and JSP, nor any corporate relationship between them from which to draw any possible inference of an attempt to “disguise” JSP. In fact, the only evidence of a relationship between JSP and GTFM or FUBU is the trademark license agreement itself and the quality control GTFM exercised pursuant thereto.
It is true that neither the existence nor the terms of the GTFM-JSP trademark license were publicly available. However, such is presumably the case with many, if not most, trademark license agreements. The majority’s rationale would appear to sweep in all such agreements, whether or not between related parties and without regard to whether confidentiality (i.e., mere non-publication) was motivated by legitimate business concerns. That GTFM had the right to, and did, exercise quality control over the shoes produced by JSP is similarly unremarkable, since a trademark licensor “is obliged to maintain some control over the quality of the licensed property as an incident of valid licensing or risk abandonment of its mark.” Twentieth Century Fox Film Corp. v. Marvel Enter., Inc., 277 F.3d 253, 259 (2d Cir.2002) (citing Dawn Donut Co. v. Hart’s Food Stores, Inc., 267 F.2d 358, 367 (2d Cir.1959)).
Nor is there any equitable justification for the result the majority reaches on the present facts. HHI, whose obligation to give notice arose from its own failure to mark its licensed products, gave no notice to any of those concerned here until after the patent was declared invalid, and let four weeks (including the remaining portion of the patent’s term) pass after the resolution of its successful appeal before so advising Daymond Aurum. Meanwhile, JSP — the party whose liability turns on whether HHI fulfilled its notice obligation — was unaware of HHI, its patent, and its communications with Aurum, at least as far as the evidence suggests. *727Consequently, I cannot join the majority’s disposition as to JSP.
As for the judgment in FUBU’s favor, the district court correctly held that even if GTFM is the alter ego of FUBU and HHI could establish that GTFM exercised control sufficient to cause JSP to commit the acts alleged to constitute infringement, GTFM is not liable for inducement on the facts of this case as a matter of law. To prevail on an inducement theory, HHI must establish that GTFM’s “actions induced infringing acts and that [it] knew or should have known [its] action would induce actual infringements.” Manville Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553 (Fed.Cir.1990) (emphasis in original). In particular, a patentee cannot succeed under 35 U.S.C. § 271(b) merely by proving that a defendant had “ ‘knowledge of the acts alleged to constitute infringement.’ ” Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1363 (Fed. Cir.2003). Accordingly, where corporate officers had a “good faith belief’ that the corporation’s product did not infringe based on advice of counsel obtained after learning of the patent at issue, we reversed a judgment of section 271(b) liability. Manville Sales, 917 F.2d at 553 (“There is simply neither compelling evidence nor any findings that the officers had specific intent to cause another to infringe.”).
Here, it is undisputed that FUBU/ GTFM first learned of the ’895 patent in a July, 24, 1998 letter from HHI’s counsel, who advised in the same letter that “the United States District Court for the Eastern District of Louisiana recently held that the ’895 patent was invalid, finding that the claims had been impermissibly broadened during the reexamination of the patent.” Although we subsequently reversed that judgment of invalidity, Hockerson-Halberstadt, Inc. v. Converse, Inc., 183 F.3d 1369 (Fed.Cir.1999), the patent expired one week after our disposition, and HHI did not notify GTFM of our ruling until three weeks after the expiration. Thus, the trial court here correctly regarded GTFM’s reliance — throughout the remaining term of the patent — on notice of a judgment of invalidity sent by counsel for the owner of the patent in question as at least as sound (for purposes of inducement liability) as reliance on an opinion of counsel. The mere fact that HHI advised that it was “currently appealing [the invalidity] decision” does not alter the fact that GTFM first learned of the patent and learned that it had been adjudged invalid at the same time, that the judgment of invalidity endured for all but one week of the residual term of the patent, and that HHI did not advise it we had held otherwise until three weeks after the patent expired. Thus, GTFM could not have known its “actions would induce actual infringement” while infringement (by JSP or anyone else) of the ’895 patent could still have occurred. Accordingly, and because (as the majority correctly notes) GTFM’s actions cannot support a claim of direct infringement, any error in the district court’s denial of HHI’s motion for leave to amend to add GTFM as a party was harmless.
I would thus affirm the district court in all respects.